Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment

3.	The amendments filed on 06/24/2022 have been fully considered and are made of record.
	a. Claims 1, 16 and 23 have been amended.
	b. Claims 10-15, 18-22 and 25-39 have been cancelled.

Response to Arguments

4.	 Applicant’s arguments with respect to claim(s) filed 06/24/2022 have been considered but are moot because the new ground of rejection has been applied to amended limitations.

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claim(s) 1-3, 5-9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gravermann et al. (Pub No.US 2017/0030946 A1; hereinafter Gravermann) in view of Turkowski et al. (Patent NO. US 5,297,510; hereinafter Turkowski).
Regarding Claim 1, Gravermann teaches a sensor (Senor 2 in fig. 5-Fg. 7; See [0094]-[0113]) for a separable connector (separable connector 250/230 in Fig. 5; See [0094]-[0096]) comprising:
an elongate plug body (elongated plug body 232 in fig. 5 and Fig. below; See [1013]) extending along an axis (See 232s extending along axis 100 in fig. 5 and Fig. below; See [0103]) and comprising an insulating resin (cable 230/232 in insulated; See [0029]),
wherein the plug body is insertable within a receptacle of the separable connector (elongated plug 232 is insertable within the receptacle 270 of separable connector 250 in Fig. 5 and Fig. below; See [0103]);fi

    PNG
    media_image1.png
    749
    828
    media_image1.png
    Greyscale

a high voltage (high voltage 230 in Fig. 7 and Fig. 5 and Fig. below; See [0112]) connection at least partially encased by the insulating resin (See [0063], [0094]) and disposed in a first portion of the plug body (high voltage portion 230 in Fig. 7 is disposed in first portion of plug body 232 in Fig. 5);
a low voltage connection (connection 850 is connected to ground 840 in Fig. 7 and Fig. below, therefore 850 is low voltage; See [0112]) spaced along the axis from the high voltage connection (230 and 850 are axially spaced apart from each other in Fig. 7 and Fig. below; See [0112]-[0113]);
a substrate (180 in Fig. 7 and Fig. below; See [0112]) at least partially encased in the insulating resin (substrate 180 in fig. 7 is encased by insulating cable 230 in fig. 5; See [0094], [0112]) and extending around the axis between a high voltage portion of the substrate and a low voltage portion of the substrate (substrate 180 extends between high voltage 230 and low voltage 850 in Fig. 7 and Fig. below; See [0112]);
a circuit (circuit 810/830/840/820 in fig. 7 and Fig. below; See [0112]) disposed on the substrate (circuit 810 is disposed on substrate 180 in Fig. 7; See [0112]) and extending from the high voltage portion of the substrate to the low voltage portion of the substrate (substrate 180 and circuit 810 is in between 230 and 850 in Fig. 7 and Fig. below; See [0112]), the circuit comprising a plurality of first impedance elements (capacitor 810 and wires 830 is first impedance element in Fig. 7 and Fig. below; See [0112]-[0113]) electrically coupled between the high and low voltage connections (810/830 are electrically coupled between 230 and 850 in fig. 7 and Fig. below; See [0112]-[0113]); and
one or more second impedance elements (820 is second impedance element in Fig. 7 and Fig. below; See [0012]-[0113]) electrically coupled to the circuit via the low voltage connection (820 couples 840 to low voltage connection 850 in fig. 7; See [0112]-[0113]) to form a voltage divider (820 is measuring voltage across capacitor 810 and dividing voltage of capacitor 20 in fig. 7 and Fig. below, therefore 820 in fig. 7 forms voltage divider; See [0085], [0112]-[0113]).

    PNG
    media_image2.png
    774
    896
    media_image2.png
    Greyscale

Gravermann teaches low voltage portion (850 in Fig. 7) and high voltage portion (230 in Fig. 7) and plug body (230 in Fig. 5),
Gravermann is silent about low voltage connection is disposed in a second portion of the plug body axially separated from the first portion of the plug body;
Turkowski teaches low voltage connection (2 in Fig. 1 and Fig. below; See Col. 2, Lines 2-10) is disposed in a second portion of the plug body (See Fig. 1 and Fig. below; See Col. 2, Lines 2-10) axially separated from the first portion of the plug body (low voltage connection 2 is axially separated from high voltage portion/first portion 1 of plug body in Fig. 1 and Fig. below; See Col. 2, Lines 2-10);

    PNG
    media_image3.png
    799
    855
    media_image3.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Gravermann by using low voltage connection is disposed in a second portion of the plug body axially separated from the first portion of the plug body, as taught by Turkowski in order to improve efficiency (Turkowski; Col. 1, Lines 23-25).
Regarding Claim 2, Gravermann in view of Turkowski teaches the sensor according to claim 1. Gravermann further teaches wherein the circuit extends at least partially around the axis (circuit 810 extends around 230 in Fig. 7 and 230 extends around axis 100 in Fig. 5, therefore circuit 810 extends around axis 100).
Regarding Claim 3, Gravermann in view of Turkowski teaches the sensor according to claim 1. Gravermann further teaches wherein the circuit extends a plurality of turns around the axis (circuit 810 extends around 300 in Fig. 7 and 300 has plurality of turns in Fig. 6A).
Regarding Claim 5, Gravermann in view of Turkowski teaches the sensor according to claim 1. Gravermann further teaches wherein the circuit extends in an undulating path between the high and low voltage portions of the substrate (circuit 810 extends undulating path around substrate 180 and in between 230 and 850 in Fig. 7).
Regarding Claim 6, Gravermann in view of Turkowski teaches the sensor according to claim 1. Gravermann further teaches wherein the low voltage portion of the substrate is proximate to the low voltage connection (See portion of substrate proximate to low voltage connection 850 in Fig. 7 and Fig. below).

    PNG
    media_image4.png
    755
    895
    media_image4.png
    Greyscale

Regarding Claim 7, Gravermann in view of Turkowski teaches the sensor according to claim 1. Gravermann further teaches wherein the circuit extends around the low voltage connection (See fig. 7 and Fig. below).

    PNG
    media_image5.png
    755
    895
    media_image5.png
    Greyscale

Regarding Claim 8, Gravermann in view of Turkowski teaches the sensor according to claim 1. Gravermann further teaches wherein the circuit extends substantially parallel to the axis (circuit 810 extends around 230 in Fig. 7 and 230 extends parallel or horizontally around axis 100 in Fig. 5, therefore circuit 810 extends parallel around axis 100).
Regarding Claim 9, Gravermann in view of Turkowski teaches the sensor according to claim 1. Gravermann further teaches wherein the substrate extends a plurality of turns around the axis (See plurality of turns in fig. 6A-Fig. 6C and it extends around axis 100 in Fig. 5). 
Regarding Claim 16, Gravermann in view of Turkowski teaches the sensor according to claim 1. Gravermann further teaches wherein the first impedance elements are spatially arranged (impedance element 810 is spatially arranged inside substrate 180 in Fig. 7) based on electrical field stress from the at least of high voltage connection (electric field is based on entire arrangement and it from high voltage side 230 in fig. 5 and Fig. 7; See [0118]) and a shape of the plug body.
Regarding Claim 17, Gravermann in view of Turkowski teaches the sensor according to claim 1. Gravermann further teaches wherein a voltage drop across each of the first impedance elements is substantially equal when subjected to electrical field stress from the high voltage connection (voltage drop same in both sides of 230 and 245; See [0094], [0098]). 


Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gravermann in view of Turkowski further in view of Carter et al. (Patent NO. US 4,745,264; hereinafter Carter).
Regarding Claim 4, Gravermann in view of Turkowski teaches the sensor according to claim 1. Gravermann in view of Turkowski is silent about wherein the circuit extends in a helical path.
Carter teaches helical path circuit (See helical path circuit in Fig. 1; See Col. 9, Lines 35-39).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Gravermann and Turkowski by using helical path circuit, as taught by Carter in order to reflect impedance (Carter; Col. 9, Lines 35-39).
9.	Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Gravermann further in view of Turkowski in view of SHIRAIWA et al. (Pub NO. US 2018/0246258 A1; hereinafter Shiraiwa).
Regarding Claim 23, Gravermann in view of Turkowski teaches the sensor according to claim 1. Gravermann further teaches wherein the substrate has a shape toward at least one of the high voltage portion and the low voltage portion (See the shape of substrate in Fig. 7 and Fig. below between high voltage 230 and low voltage 850).

    PNG
    media_image4.png
    755
    895
    media_image4.png
    Greyscale

Gravermann in view of Turkowski is silent about substrate has a shape that tapers.
Shiraiwa teaches substrate has a shape that tapers (See taper shape substrate 81W in Fig. 20; See [0261]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Gravermann and Turkowski by using taper shape substrate, as taught by Shiraiwa in order to reduce chipping and breakage of substrate (Shiraiwa; [0006]-[0007]).
Regarding Claim 24, Gravermann in view of Turkowski teaches the sensor according to claim 23. Gravermann in view of Turkowski is silent about wherein the substrate forms a cone shape. 
Shiraiwa teaches substrate forms a cone shape (See cone shape substrate 81W in Fig. 20; See [0261]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Gravermann and Turkowski by using substrate forms a cone shape, as taught by Shiraiwa in order to reduce chipping and breakage of substrate (Shiraiwa; [0006]-[0007]).

Conclusion

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZANNATUL FERDOUS/Examiner, Art Unit 2867                                                                                                                                                                                                        
/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858